United States Court of Appeals
                          FOR THE EIGHTH CIRCUIT
                                 ___________

                                 No. 02-1726
                                 ___________

In re: Gene E. Dudley, Sr.,               *
                                          *
               Debtor                     *
                                          *
------------------------------------      *
                                          *
Gene E. Dudley, Sr.,                      * Appeal from the United States
                                          * Bankruptcy Appellate Panel
               Appellant,                 * for the Eighth Circuit.
                                          *
        v.                                *       [UNPUBLISHED]
                                          *
Mitchell Powers; Ruby M. Powers;          *
Richard Fink,                             *
                                          *
               Appellees.                 *
                                     ___________

                        Submitted: October 17, 2002
                            Filed: October 28, 2002
                                 ___________

Before LOKEN, BYE, and RILEY, Circuit Judges.
                            ___________

PER CURIAM.
         Texas inmate Gene E. Dudley appeals the Bankruptcy Appellate Panel’s
(BAP’s) order affirming the bankruptcy court’s1 grant of relief from automatic stay, and
the court’s2 subsequent denial of Dudley’s motion to reconsider.

          Dudley argues the BAP lacked jurisdiction to hear his appeal because he never
consented to its jurisdiction, but instead requested review by the district court. We
conclude the BAP properly exercised jurisdiction, because Dudley failed to request
district court review on a separate document at the time he filed the appeal. See 28
U.S.C. § 158(c); Fed. R. Bankr. P. 8001(e). Furthermore, we agree with the BAP, for
the reasons noted in its order, this appeal is moot.

        Accordingly, we affirm.      See 8th Cir. R. 47B. We deny as moot Ruby
Powers’s motion for misjoinder.

         A true copy.

         Attest:

               CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




         1
        The Honorable Frank W. Koger, United States Bankruptcy Judge for the
  Western District of Missouri.
         2
         The Honorable Arthur B. Federman, Chief Judge, United States Bankruptcy
  Court for the Western District of Missouri.
                                           -2-